DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ryan Dupuis (attorney of record) on 5/16/22.
The application has been amended as follows: 
IN THE CLAIMS:
In claim 8 line 4: “spring” has been replaced with --biasing--. 

Allowable Subject Matter
Claims 5-8 and 15-26 are allowed.
The following is an examiner's statement of reasons for allowance: 
Applicant's arguments, see Applicant's Appeal Brief, filed 2/9/22, with respect to the claim rejections under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  
Specifically, Applicant argued that the prior art of record fails to disclose that “…in the working condition…the pivotal body is held fixed, stationary, rigid and immovable relative to the first one of the brace portions by the coupling member…” while “…in the released condition…the pivotal body is pivotal relative to the first one of the brace portions…” as recited in independent claim 15 (Appeal Brief pgs 9-11). In particular, Applicant argued that the prior art device of Van Dyne differs from the claimed invention because in Van Dyne, the pin 40 has only a single operating condition at all times (i.e. the pin is always slidable relative to arms 74 within slot 78 and slidable relative to arms 46 within slot 64) and Van Dyne fails to disclose any element which prevents movement of the pin 40 relative to slot 78 and/or slot 64 (Appeal Brief pg 10). Thus, as argued by Applicant, the pin 40 of Van Dyne is not fixed, stationary, rigid and immovable relative to arm portions 74 or 46 (Appeal Brief pg 10). Applicant further argued that Van Dyne fails to disclose that the pivotal body is held fixed, stationary, rigid and immovable relative to the first one of the brace portions by the coupling member because the coupling member 16 in Van Dyne does not serve as a means to couple the pivotal body 40 fixedly relative to the first one of the brace portions 74 since attachment of cable 22 to pin 40 by collar 16 only adds biasing to the movement of the pin within slots 78/64 but pin 40 is not held fixed, stationary, rigid and immovable relative to portions 74 or 46 by collar 16 (Appeal Brief pg 11). Thus, for at least these reasons, Applicant has argued that Van Dyne fails to disclose or suggest the subject matter of independent claim 15 (Appeal Brief pgs 10-11).
The Office is persuaded by these arguments and therefore agrees that the following subject matter of independent claim 15 could either not be found or was not suggested in the prior art of record: the subject matter not found was a biasing assembly of an orthotic brace which comprises a pivotal body which is selectively operable between a working condition and a released condition wherein in the working condition, the pivotal body is held fixed, stationary, rigid and immovable relative to a first one of upper/lower brace portions by a coupling member and in the released condition, the pivotal body is pivotal relative to the first one of the brace portions, in combination with the other elements in the claims. 
Claims 5-8 and 16-26 are allowed insofar as they depend directly or indirectly from claim 15 and thus contain the same allowable limitations. Therefore, the claim rejections have been withdrawn and claims 5-8 and 15-26 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786